         Case: 1:18-cv-00069-RP Doc #: 21 Filed: 05/13/21 1 of 5 PageID #: 633




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION


CYNTHIA H. MURRAH                                                                   PLAINTIFF

V.                                                        CIVIL ACTION NO. 1:18CV69-RP

COMMISSIONER OF SOCIAL SECURITY                                                  DEFENDANT


                              ORDER GRANTING PAYMENT
                          OF ATTORNEY’S FEES AND EXPENSES

       Cynthia H. Murrah filed this civil action on April 18, 2018, to appeal the Commissioner’s

denial of disability benefits. This Court entered a Judgment dated December 12, 2018, that

remanded the case to the Social Security Administration for further proceedings. Docket 15. On

March 18, 2019, this Court granted Plaintiff an award of attorney’s fees totaling $6,553.19 under

the Equal Access to Justice Act (EAJA). Docket 18. Separately the Social Security

Administration awarded plaintiff’s counsel fees in the amount of $6,000.00. Docket 19, p. 3.

       Counsel for Plaintiff has now filed the instant motion for attorney’s fees under

42 U.S.C. § 406(b)(1). Docket 19. Counsel reports that Plaintiff was successful on remand in

obtaining an award of past-due benefits and seeks an award of attorney’s fees for services

performed in Federal District Court in the amount of $7,633.81. Id. The Agency withheld a

total of $19,787.00, twenty-five percent (25%) of the total of Plaintiff’s past-due benefits, to pay

her representative. Id. Counsel explains the $7,633.81 requested in the instant motion

constitutes “a portion of the 25% fee for work before the agency and federal court” which

altogether totals $19,787.00. Id. In its response, the Commissioner does not take a position on

the reasonableness of the requested amount of $7,633.81, but it does request that the $6,000 fee

for work performed at the administrative level be refunded to plaintiff. Docket 20.

                                                 1
          Case: 1:18-cv-00069-RP Doc #: 21 Filed: 05/13/21 2 of 5 PageID #: 634




        Under § 406(b), when a court “renders a judgment favorable to a claimant ... who was

represented before the court by an attorney,” the court may award “a reasonable fee for such

representation, not in excess of 25 percent of the total of the past-due benefits to which the

claimant is entitled by reason of such judgment.” Culbertson v. Berryhill, 139 S. Ct. 517, 522,

202 L. Ed. 2d 469 (2019) (quoting 42 U.S.C. § 406(b)(1)(A)).1 “A contingency fee agreement to

pay twenty-five percent of any past-due benefits awarded may set the amount of the Section

406(b) award so long as the amount is reasonable under the facts of the case.” Bays v. Comm'r

of Soc. Sec., No. 3:15CV00053-JMV, 2017 WL 6499248, at *1 (N.D. Miss. Dec. 19, 2017)

(citing Gisbrecht v. Barnhart, 535 U.S. 789, 807-08 (2002)).2 Fees under both § 406(b) and the

EAJA are recoverable, however, the attorney must refund the lesser fee to the claimant. Id.

        In support of his motion, Mr. CarltonReynolds submitted the “Social Security Contract”

signed by Plaintiff. Docket 19, Exhibit 2. The agreement states, “I understand that there will be

no fee unless I get Social Security benefits. If I do get Social Security Benefits, the fee will be

one-quarter or 25 percent of my back benefits. . . .”




1
  “[T]he 25% cap applies only to fees for representation before the court, not the agency.” Culbertson v.
Berryhill, 139 S. Ct. 517, 522, 202 L. Ed. 2d 469 (2019).
2
  In Gisbrecht, the Supreme court noted:
        Courts that approach fee determinations by looking first to the contingent-fee agreement, then
        testing it for reasonableness, have appropriately reduced the attorney's recovery based on the
        character of the representation and the results the representative achieved. If the attorney is
        responsible for delay, for example, a reduction is in order so that the attorney will not profit from
        the accumulation of benefits during the pendency of the case in court. If the benefits are large in
        comparison to the amount of time counsel spent on the case, a downward adjustment is similarly
        in order. In this regard, the court may require the claimant's attorney to submit, not as a basis for
        satellite litigation, but as an aid to the court's assessment of the reasonableness of the fee yielded
        by the fee agreement, a record of the hours spent representing the claimant and a statement of the
        lawyer's normal hourly billing charge for noncontingent-fee cases.
        Id. at 807-08, 122 S.Ct. at 1828, 152 L.Ed.2d 996 (internal citations and footnotes omitted).
         Case: 1:18-cv-00069-RP Doc #: 21 Filed: 05/13/21 3 of 5 PageID #: 635




Id. Counsel states that the amount he is requesting, $7,633.81 deducts the EAJA fee already

awarded, and, thus, Plaintiff has been credited (as opposed to refunded) with the amount of the

smaller fee.

       While § 406(b) does not contain a specific time period for the filing of a request for

attorney's fees, Federal Rule of Civil Procedure 54(d)(2) requires that the motion be filed “no

later than 14 days after entry of judgment.” Pierce v. Barnhart, 440 F.3d 657, 663 (5th Cir.

2006). It is within the Court’s discretion to expand the deadline beyond 14 days; therefore, even

if a request is made more than 14 days after the district court’s order granting remand, a motion

for attorney's fees can be timely when filed after the Agency awards benefits to the claimant on

remand. Tate v. Colvin, No. 3:13CV904-DPJ-FKB, 2016 WL 744474, at *2 (S.D. Miss. Feb. 23,

2016) (citing Pierce v. Barnhart, 440 F.3d at 664). The Court notes that the instant motion was

filed less than two months after the March 22, 2021 communication from the Office of Hearings

Operations. Docket 19, Exhibit 6. Considering the circumstances, the Court finds that Counsel’s

request for fees was made within a reasonable time.

       Finding that an award of fees is appropriate, the Court now turns to whether the amount

requested is proper. Section 406(b) instructs courts to evaluate the reasonableness of fees

yielded by attorney-client contingent-fee agreements, acting as an “independent check” on

§ 406(b) requests to assure that they satisfy the statutory requirement of yielding a “reasonable

result” in particular cases. Gisbrecht v. Barnhart, 535 U.S. at 807-09. Taking the total request of

fees withheld from the Agency from Plaintiff’s past-due benefits, taken in conjunction with the

EAJA award, it is clear that the fee is reasonable given that plaintiff’s counsel has represented

plaintiff for over seven (7) years including an administrative hearing, review and submission of

many pages of medical records, an appeal to federal court and a remand to the agency.
             Case: 1:18-cv-00069-RP Doc #: 21 Filed: 05/13/21 4 of 5 PageID #: 636




        Following analysis in Bays v. Commissioner, the Court evaluates the following factors in

determining whether this fee is reasonable. Bays v. Comm'r of Soc. Sec., 2017 WL 6499248

(N.D. Miss. Dec. 19, 2017). The Court first considers that Counsel has presented a contingency-

fee agreement signed by Plaintiff, wherein Plaintiff acknowledges that her attorney will seek

payment of attorney fees from past-due benefits awarded for representing her in federal court.

Second, the Court notes that Counsel successfully appealed Plaintiff’s case to this Court and on

remand before the Agency. Third, the Fifth Circuit and district courts in this Circuit have

acknowledged the high risk of loss inherent in Social Security appeals. Id. at *2 (citing Jeter v.

Astrue, 622 F.3d 371, 379 & n. 9 (5th Cir. 2010)). Fourth, Plaintiff’s counsel is an experienced

Social Security attorney and there is no indication of undue delay in the record on his part.

Finally, the § 406(b) fee requested, in conjunction with total EAJA fee which has been credited

to Plaintiff in calculating the fee requested herein, amounts to approximately 25% of Plaintiff’s

past-due benefits. This amount is within the statutory limit imposed by § 406(b)(1)(A).

        Combined with the $6,000 administrative fee, Plaintiff’s counsel is due to receive the

entire withheld amount of $19,787.00– equivalent to 25% of past-due benefits – as bargained for

in the employment contract. For the foregoing reasons, Plaintiff's Motion for Award of Attorney

Fees under to 42 U.S.C.§ 406(b) is GRANTED. Plaintiff’s counsel is awarded $7,633.81, which

is to be paid from Plaintiff’s past-due benefits withheld by the Agency. Because Plaintiff’s

counsel credited the amount of the EAJA fees amount already received in seeking this award, the

court will not require that counsel for Plaintiff reimburse Plaintiff any amount, and any

remaining balance of Plaintiff’s past-due benefits withheld by the Agency shall be paid to

Plaintiff.
 Case: 1:18-cv-00069-RP Doc #: 21 Filed: 05/13/21 5 of 5 PageID #: 637




SO ORDERED, this the 13th day of May, 2021.
                                /s/ Roy Percy
                                UNITED STATES MAGISTRATE JUDGE
